                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 ANTONIO VITOLO and JAKE’S BAR                     )
 AND GRILL, LLC,                                   )     Case No. 3:21-cv-176
                                                   )
        Plaintiffs,                                )     Judge Travis R. McDonough
                                                   )
 v.                                                )     Magistrate Judge Debra C. Poplin
                                                   )
 ISABELLA CASILLAS GUZMAN                          )
                                                   )
        Defendant.


                                                ORDER



        Before the Court is a motion for temporary restraining order filed by Plaintiffs Antonio

 Vitolo and Jake’s Bar and Grill, LLC. (Doc. 12.) The Court hereby ORDERS the parties to

 appear for a hearing on Plaintiffs’ motion before the undersigned on Monday, May 17, 2021, at

 2:00 p.m. in Courtroom 3, 900 Georgia Avenue, Chattanooga, Tennessee. The Court further

 ORDERS Plaintiffs to attempt to give notice of the hearing to Defendant and to be prepared to

 explain their efforts to give notice at the hearing.

        SO ORDERED.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




Case 3:21-cv-00176-TRM-DCP Document 16 Filed 05/13/21 Page 1 of 1 PageID #: 104
